Citation Nr: 0638788	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

Essentially, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities, mainly his post-traumatic stress 
disorder rated, as 70 percent disabling. He is also service 
connected for bilateral hearing loss, with a non-compensable 
rating, as well as tinnitus, rated as 10 percent disabling.  
His combined rating is 70 percent.  See 38 C.F.R. § 4.25.

The Statement of the Case relating to this claim was issued 
in November 2004.  Thereafter, three additional, non-
duplicative medical opinions were received indicating that 
the veteran's service-connected conditions, especially his 
post-traumatic stress disorder (PTSD), render him 
unemployable. 

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and is 
clearly relevant to the issue because it provides medical 
opinions supporting the veteran's contentions.  The veteran 
did not provide a waiver for RO first review of these medical 
opinions and, therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for readjudication 
of the issue on appeal and the issuance of a supplemental 
statement of the case.

Additionally, these medical opinions include statements that 
the veteran has been receiving both private and VA medical 
treatment since 2004.  The C-file does not currently contain 
those records.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, 
the RO should make an effort to retrieve recent treatment 
records both from the veteran's private treating physician, 
Dr. Canell, and VA treatment at the VA Medical Center in 
Omaha, Nebraska from April 2003 to the present. 

The veteran was previously afforded a VA examination in July 
2004 to ascertain whether his service-connected conditions 
render him unemployable.  At that time, the examiner found 
they did not because, in part, the record contained a lack of 
any PTSD treatment and the examiner observed his PTSD 
symptoms to be "in remission".  Since that time, the 
veteran has submitted three 2005 medical opinions opining 
that the veteran has been receiving regular PTSD treatment 
for over a year and that his condition indeed renders him 
unemployable.  Given the lack of records and the starkly 
conflicting medical opinions, a new examination is indicated. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete a release 
form authorizing VA to request his 
treatment records from Dr. Canell.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to summaries, 
are needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

2.  Obtain the veteran's medical records 
for his conditions on appeal from the VA 
medical system in Omaha, Nebraska from 
April 2003 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After obtaining the above records, to 
the extent available, arrangements should 
be made to afford the veteran VA 
examinations by appropriate specialists to 
determine the severity of his service-
connected disabilities, to include the 
veteran's post-traumatic stress disorder 
(PTSD), bilateral hearing loss and 
tinnitus.  The claims file and treatment 
records must be made available to, and 
pertinent documents therein reviewed by, 
the examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment.

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service- 
connected disabilities.  They should also 
render an opinion as to the overall effect 
of the disability on the veteran's ability 
to obtain and retain employment, that is, 
whether it would preclude an average 
person from obtaining, or retaining, 
substantially gainful employment.  The 
psychiatric examiner must comment on and 
reconcile his/her opinion with those 
rendered by the July 2004 VA examiner, in 
the April 4, 2006, letter from the VAMC, 
Lincoln, in the April 17, 2005, letter 
from the Nebraska-Western Iowa Health Care 
System and by Dr. Canell. 

Consideration should be given to the 
veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities 
(including chronic obstructive pulmonary 
disorder). 

A complete rationale for any opinion given 
should be provided, without resorting to 
speculation, resolving any conflicting 
medical opinions rendered and specifically 
addressing what, if any, effects the 
disability has on the veteran's daily 
activities. 

4.  The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

